DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5, 6, 8, 9-11, 14, 15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-9056676) in view of Shew (US-2010/0236114).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As to claim 1, 3, 17, Wang teaches a marker system for a vehicle, comprising:
a marker structure 930c bearing an augmented reality (AR) code visible on a surface thereof (see Wang column 2 lines 47-54);
an illumination source carried by the marker structure on one side of the surface and configured and positioned to provide sufficient contrast between the augmented reality (AR) code and adjacent portions of the marker structure at the surface to enable a camera aimed at the surface from a side thereof opposite the illumination source to 
a Bluetooth transceiver associated with the marker structure (column 32 lines 15-29); and a second device, a UAV, for providing an input signal which, in combination with a signal from the Bluetooth transceiver of the marker structure, will cause the illumination source to initiate (column 46 line 62 to column 47 line 7).
Wang teaches “Any combination of direct and/or indirect communications may occur between different objects.” And describes many different devices that may be used to send signals as part of the system. (see column 47, lines 50-67).  Wang also teaches that a user may want to take over control for flying a UAV (see column 18, lines 55-58). Wang also teaches signals emanating from an obstruction, which would be external to a marker system (see column 17, lines 65-68).  It would have been obvious to combine signals as claimed in order to provide the ability for a user to manually control any part of the system manually from a different device.

the surface of the marker structure comprises a light-transmissive sheet 16 bearing an advertisement medium and mounted in the aperture; and an illumination source 26 is located within the interior volume of the housing. (see Shew figures 1-8, paragraph 0030 and 0033).  It would have been obvious to one of ordinary skill in the art to form the marker for the system of Wang with a light box as taught by Shew, since Wang is silent as to these particular details of construction and the light box of Shew would yield predictable results.
	As to claim 2, there is no patentable distinction between an AR code and an inverted AR code, since the inversion of any AR code is still usable as, and therefore can be considered to be, an AR code and vice versa.
	As to claim 17, Wang teaches illuminating an inverted augmented reality (AR) code carried by a marker structure with an initiated illumination source of the marker structure below the inverted augmented reality (AR) code to cause the inverted augmented reality (AR) code to be visible from above a vehicle bearing the marker structure carrying the inverted augmented reality (AR) code (see (see Wang column 31 lines 52 to column 32 line 10);
initiating the illumination source being responsive to a signal from a Bluetooth transceiver and an input signal from a second device of the marker structure (see Wang column 31 lines 52 to column 32 line 10); and

As to claim 18 and 19, Wang teaches several other devices comprising an RFID tag and the Bluetooth transceiver and the RFID tag, in combination, are configured to initiate the LEDs responsive to receipt of a Bluetooth signal recognizable by the Bluetooth transceiver and an indication by the RFID tag that the marker structure is in proximity to a radiofrequency signal emitter. (see column 31 lines 42 to column 33 line 29).
	As to claims 21 and 10, Wang teaches powering components related to the invention with an onboard electrical supply. (column 24 lines 1-16, column 27 lines 20-39).  The power supply for the illuminated markers would inherently be carried on the vehicle.
	As to claim 20, Wang teaches that the UAV includes sensors, including accelerometers, and that aircraft parameter data generated from the sensors, including UAV speed, may be used to generate commands (see Wang column 53 lines 1-32).  Wang further teaches that an illumination device may be controlled by such commands (see column 49 lines 44-64).
	As to claim 5, Wang teaches LEDs and several radiofrequency devices connected to the marker (see Wang, column 31 lines 52 to column 32 line 29).

As to claim 8, Wang teaches several other devices comprising an RFID tag and the Bluetooth transceiver and the RFID tag, in combination, are configured to initiate the LEDs responsive to receipt of a Bluetooth signal recognizable by the Bluetooth transceiver and an indication by the RFID tag that the marker structure is in proximity to a radiofrequency signal emitter. (see column 31 lines 42 to column 33 line 29).
As to claim 11, Shew teaches edge lighting (see Shew figure 10).  The claim is obvious for the same reason given for claim 3.
As to claim 14, Wang teaches a system where a UAV using a camera is able to land and dock to the roof of an automobile where the marker 930c is mounted. This implicitly suggests that the camera is downward aimed above a potential path of a vehicle, and that paired Bluetooth transceivers are located on the UAV and the vehicle. (see Wang figures 1-10, column 31 lines 52 to column 32 line 29);
As to claim 15, Wang teaches several other devices comprising an RFID tag and the Bluetooth transceiver and the RFID tag, in combination, are configured to initiate the LEDs responsive to receipt of a Bluetooth signal recognizable by the Bluetooth transceiver and an indication by the RFID tag that the marker structure is in proximity to a radiofrequency signal emitter. (see column 31 lines 42 to column 33 line 29).
As to claim 9, Shew teaches the interior of the housing has glossy white surfaces (see Shew paragraph 0030, 0040).  It would have been obvious to one of ordinary skill 
As to claim 22, Wang teaches LEDs and several radiofrequency devices connected to the marker (see Wang, column 31 lines 52 to column 32 line 29). Shew teaches the interior of the housing has reflective surfaces (see Shew paragraph 0030, 0040).  It would have been obvious to one of ordinary skill in the art to include with the device of Wang a reflective as taught by Shew in order to enhance the light efficiency of the device.
As to claim 23, Shew teaches edge lighting (see Shew figure 10).  The claim is obvious for the same reason given for claim 3.
As to claim 24, Shew teaches LEDs arranged in linear arrays and directed inward (see figures 2-4, paragraph 0033).  The claim is obvious for the same reason given for claim 3.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-9056676) in view of Shew (US-2010/0236114) and further in view of Gamble (US-2019/0272779).
As to claims 7 and 16, Wang does not teach a voltage regulator.  Gamble teaches an illuminated sign for a vehicle and teaches including a voltage regulator (see Gamble paragraph 0166).  It would have been obvious to include a voltage regulator with the marker of Wang, in order to supply regulated voltage to the light sources and other electronic components.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-9056676) in view of Shew (US-2010/0236114) and further in view of Bhagavatula (US-2017/0221393).
	As to claim 4, Shew teaches that the panel 16 is translucent but lacks a separate diffuser.  Bhagavatula teaches a backlight device and teaches a diffuser (see Bhagavatula paragraph 0006).  It would have been obvious to one of ordinary skill in the art to combine the lighted display of Shew with a diffuser as taught by Bhagavatula in order to mitigate hotspots in the backlighting of the display.

	Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-9056676) in view of Shew (US-2010/0236114) and further in view of Van Boven (US-2016/0363710).
	As to claim 12, Wang and Shew do not teach a sheet of transparent material containing light diffusing particles.  Van Boven teaches an edge lit light guide 14 comprising a sheet of transparent material containing light diffusing particles for diffusing light from a light source 16 (see Van Boven figure 4, paragraph 0084-0087).  Van Boven further teaches alternative embodiemtns with LEDs edge lighting two or more peripheral sides (see Van Boven figure 6 and 7).  It would have been obvious to modify the lighting element of Wang to include a light diffusing light guide having particles as taught by Van Boven, in order to efficiently diffuse light across the surface of the display with a thin form factor.
	As to claim 13, Shew and Van Boven both teach reflective surfaces within the light guide (see Shew paragraph 0030, Van Boven paragraphs 0087).  It would have .

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
The applicant argues that Wang fails to teach an AR code but rather teaches a QR code.  This is not persuasive because there is no substantial difference between an AR code and a QR code.  An AR code is by definition a specialized QR code.  The terms AR code and QR code carry a very broad meaning within the scope of the invention and within the scope of the claimed invention, the use is essentially the same, i.e. being visible to a camera.  Any QR code can be used by an augmented reality system, and thus be considered an AR code.
The applicant argues that the amended language defines over the teachings of Wang because Wang fails to describe a light transmissive sheet.  As reiterated in the rejection above, this limitation is found in Shew.
The applicant argues that the new limitation that a Bluetooth signal is from a source external to the marker system is not persuasive.  As pointed out in the new grounds of rejection above, Wang teaches “Any combination of direct and/or indirect communications may occur between different objects.” And describes many different devices that may be used to send signals as part of the system but would be considered external to a marker system, such as a UAV flying through the air. (see column 47, lines .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636